Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 04/13/2022. Claims 22-45 and 47 have been examined. Claims 1-21 and 46 have been cancelled.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 22-25 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (Stream Reservation Protocol {Applicant IDS}) hereinafter Pearson in view of Jennings (US20130282453A1) hereinafter Jennings further in view of Patil (US20110119306A1) hereinafter Patil, and further in view of Goel et al. (US20180338265A1) hereinafter Goel.
As per claim 22.  A method for establishing a stream (Pearson, pg2 par1 teaches Stream Reservation Protocol (SRP) that allows network endpoints to reserve bandwidth across a compliant network).
in a Time-Sensitive Networking (TSN) network, the method comprising: (Pearson, pg2 par4 teaches for implementing AVB/TSN systems)
sending, by at least one stream subscriber seeking to at least one of (i) send data via the stream to at least one further stream subscriber and (Pearson, Fig4 , Endpoint A, pg10 par1 teaches Figure 4 illustrates the Application-level interactions that occur as a SRP attribute, such as a Talker attribute, propagates through a network).
(ii) receive data via the stream from at least one further stream subscriber, (Pearson, Fig4 , Endpoint B, C and D, pg10 par1 teaches a SRP attribute, such as a Talker attribute, propagates through a network). 
a request message (Pearson, pg8 par1 teaches point-to-point media receive a transmit opportunity as soon as feasible after one is requested [request message]).
utilizing the received TSN stream identifier by at least one stream subscriber to register on the stream. (Pearson, pg16 par4-5 teaches when a Listener attribute is registered on a port, the other bridge port participants are checked for a Talker registration with a matching Stream ID. If a participant is found with a Talker registration that has a matching Stream ID, then propagation to that participant will occur).
          Pearson does not explicitly discloses which each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to a respective stream, by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; an indication of a stipulated type which is used exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type.
          Jennings however discloses which each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to a respective stream, by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
an indication of a stipulated type which is used exclusively for these types of entries, and (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type; (Jennings, par0177 teaches the reservation manager 604 assigns a unique reservation identification, such as a number, for each requested [request message] media or requested presentation and publishes to the viewer [which is known to the at least one stream subscriber, and the stipulated type] the reservation. In one embodiment, the reservation comprises a play list that contains URLs each having the reservation identification. In this example, the URL also identifies [one TSN stream identifier] a selected NRP. This reservation number serves to tie together the individual viewing experience to the actual media player involved, the stream caster and its associated events, and the customized presentation for the viewer. The reservation manager 604 tracks historical and current reservations that viewers have placed via the reservation server 114 or other portals).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of which each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to a respective stream, by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; an indication of a stipulated type which is used exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson and Jennings do not explicitly disclose to a Domain Name System (DNS) server upon which entries are deposited, receiving from the DNS server, a response message which contains.
          Patil however discloses to a Domain Name System (DNS) server upon which entries are deposited (Patil, par0025 teaches the DNS request message 108 comprises a request to access the DNS database [entries are deposited in database] at a DNS server. DNS request message 108 may be in any form as will occur to those of skill in the art to carry out domain name system functionality. The request may be a query request, so that the DNS request message is a DNS query message. Alternatively, the request may be an update request, so that the DNS request message is a DNS update message).
receiving from the DNS server, a response message which contains (Patil, 0030 teaches the DNS server 110 includes the contents of the ID field 212 in the ID field 212 of the response message  [receiving from the DNS server, a response message] 112. so it can be used by the client 106 to match the query to the corresponding reply. ID field 212 contains user specific information 109).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to a Domain Name System (DNS) server upon which entries are deposited, receiving from the DNS server, a response message which contains, as taught by Patil in the method of Pearson and Jennings, so DNS servers distributed over the Internet maintain a database that maps domain names to the associated IP addresses, a client computer uses a DNS resolver to locate its DNS server, then queries that DNS server to resolve a URL, see Patil par0002.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address, the MAC address associated with.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
the MAC address associated with  (Goel, par0237 teaches source mapping identifier 2125 may identify a first mapping between the first source MAC address and an identifier of the first cellular node or a second cellular node corresponding to the first port, map the received broadcast, multicast, or unknown unicast Ethernet frame to a set of unicast frames for a set of UEs, map the received broadcast, multicast, or unknown unicast Ethernet frame to a cellular broadcast channel, and identify a second source MAC address for the second Ethernet frame).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, the MAC address associated with, as taught by Goel in the method of Pearson, Jennings and Patil, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

As per claim 23.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
          Pearson does not explicitly discloses wherein at least one of (i) the TSN stream identifier of the first type is a stream name utilized by the at least one stream subscriber to identify the stream and (ii) the TSN stream identifier of the second type is a stream ID utilized by the network to identify the stream.
          Jennings however discloses wherein at least one of (i) the TSN stream identifier of the first type is a stream name utilized by the at least one stream subscriber to identify the stream and (ii) the TSN stream identifier of the second type is a stream ID utilized by the network to identify the stream (Jennings, par0089 teaches the MMS 110 transmits to the RTSMS 106 stream information blocks (SIBs) for each stream session event and for each viewing session event. The SIB comprises information associated with the streaming session from the MMS 110 to the viewer 116 or 118, including the reservation number, an identification of the MMS or other switch [second type is a stream ID utilized by the network to identify the stream], the stream caster and media server used, the media streamed, the presentation identification [a stream name utilized by the at least one stream subscriber to identify the stream], the packet data path for each session, the equipment used for the streaming, and/or viewing events, such as a pause or rewind. One or more of the previous items may be used or not used in the SIB. If more than one stream caster or media server on one or more stream casters is used, that information also is specified).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of (i) the TSN stream identifier of the first type is a stream name utilized by the at least one stream subscriber to identify the stream and (ii) the TSN stream identifier of the second type is a stream ID utilized by the network to identify the stream, by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; an indication of a stipulated type which is used exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings and Patil, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

As per claim 24.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
          Pearson does not explicitly discloses wherein a size of the TSN stream identifier of the first type indicated in bits exceeds a size of the TSN stream identifier of the second type indicated in bits.
          Jennings however discloses wherein a size of the TSN stream identifier of the first type indicated in bits exceeds a size of the TSN stream identifier of the second type indicated in bits (Jennings, par0089 teaches the MMS 110 transmits to the RTSMS 106 stream information blocks (SIBs) for each stream session event and for each viewing session event. The SIB comprises information associated with the streaming session from the MMS 110 to the viewer 116 or 118, including the reservation number, an identification of the MMS or other switch [second type is a stream ID utilized by the network to identify the stream], the stream caster and media server used, the media streamed, the presentation identification [a stream name utilized by the at least one stream subscriber to identify the stream], the packet data path for each session, the equipment used for the streaming, and/or viewing events, such as a pause or rewind. One or more of the previous items may be used or not used in the SIB. If more than one stream caster or media server on one or more stream casters is used, that information also is specified).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a size of the TSN stream identifier of the first type indicated in bits exceeds a size of the TSN stream identifier of the second type indicated in bits, by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; an indication of a stipulated type which is used exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings and Patil, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

As per claim 25.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 23.
          Pearson does not explicitly discloses the TSN stream identifier of the first type indicated, the TSN stream identifier of the second type indicated, wherein a size of, in bits exceeds a size of in bits.
          Jennings however discloses the TSN stream identifier of the first type indicated, the TSN stream identifier of the second type indicated (Jennings, par0089 teaches the MMS 110 transmits to the RTSMS 106 stream information blocks (SIBs) for each stream session event and for each viewing session event. The SIB comprises information associated with the streaming session from the MMS 110 to the viewer 116 or 118, including the reservation number, an identification of the MMS or other switch [second type is a stream ID utilized by the network to identify the stream], the stream caster and media server used, the media streamed, the presentation identification [a stream name utilized by the at least one stream subscriber to identify the stream], the packet data path for each session, the equipment used for the streaming, and/or viewing events, such as a pause or rewind. One or more of the previous items may be used or not used in the SIB. If more than one stream caster or media server on one or more stream casters is used, that information also is specified).
wherein a size of, in bits exceeds a size of in bits (Jennings, par0188 teaches the total number of active requests, the current not to exceed bandwidth capacity, the current not to exceed active requests capacity, the current processing capacity, and the current not to exceed processing capacity. The memory enables the NRP 108A control manager 702 to reject name resolution request, such as a DNS lookup request or a broadband SIP connection request, when the name resolution request will place the NRP above the desired thresholds).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the TSN stream identifier of the first type indicated, the TSN stream identifier of the second type indicated, wherein a size of, in bits exceeds a size of in bits, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings, Patil and Goel, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

As per claim 37.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
          Pearson further discloses wherein the at least one stream subscriber comprises a subscriber of a distributed application. (Pearson, pg6 par3 teaches propagation rules are specific to each attribute defined by an application. They are defined by a component of the application called the MRP Application Propagation (MAP) program. A MAP program might propagate the registration change of an attribute to an identical change of declaration by all other application participants in the bridge, or it might use the changed attribute registration to calculate a changed attribute declaration for a single other participant, or some other subset of participants).

As per claim 38.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
          Pearson further discloses wherein the TSN network comprises at least one node, and (Pearson, pg6 par5 teaches Figure 2 illustrates how a declaration at an endpoint participant results in a chain of registrations and propagated declarations that flow through a network. The nodes labeled “A” through “D” are endpoints, and “X”
and “Y” are bridges. SRP participants are labeled with “D” if they are declaring an attribute and “R” if the attribute is registered in response to a link peer’s declaration. The arrows interior to the bridges represent the operation of the MAP program for SRP).
the TSN stream identifier of the second type is (Pearson, pg13 par3 teaches StreamID-
The only parameter (aside from subtype) associated with a Listener attribute is the Stream ID that the Listener(s) are declaring an intent to consume. It is the same as the StreamID parameter of the Talker attributes, so they can be directly compared to determine if the attributes refer to the same stream. These parameters together identify which class ID, Priority, and VLAN ID [second identifier] are associated together for a SRP Domain).
stored in the at least one node of the TSN network. (Pearson, pg16 par3 teaches the failure will not propagate but will instead be stored internally. An administrator may retrieve it via SNMP management tools).
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings, Patil and Goel, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

As per claim 39. A method for providing TSN stream identifier information, the method comprising: providing at least one TSN stream identifier file on (Pearson, pg13 par3 teaches StreamID- the only parameter (aside from subtype) associated with a Listener attribute is the Stream ID that the Listener(s) are declaring an intent to consume. It is the same as the StreamID parameter of the Talker attributes, so they can be directly compared [TSN stream identifier file] to determine if the attributes refer to the same stream. These parameters together identify which class ID, Priority, and VLAN ID are associated together for a SRP Domain).
          Pearson does not explicitly discloses wherein the TSN stream identifier file includes entries each comprising a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of a first type, assigned to the respective stream and the indication of a stipulated type which is utilized exclusively for these types of entries.
          Jennings however discloses wherein the TSN stream identifier file includes entries each comprising a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of a first type, assigned to the respective stream and (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
the indication of a stipulated type which is utilized exclusively for these types of entries (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the TSN stream identifier file includes entries each comprising a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of a first type, assigned to the respective stream and the indication of a stipulated type which is utilized exclusively for these types of entries, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson and Jennings do not explicitly disclose to a Domain Name System (DNS) server.
          Patil however discloses to a Domain Name System (DNS) server (Patil, par0025 teaches the DNS request message 108 comprises a request to access the DNS database [entries are deposited in database] at a DNS server. DNS request message 108 may be in any form as will occur to those of skill in the art to carry out domain name system functionality. The request may be a query request, so that the DNS request message is a DNS query message. Alternatively, the request may be an update request, so that the DNS request message is a DNS update message).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to a Domain Name System (DNS) server, as taught by Patil in the method of Pearson and Jennings, so DNS servers distributed over the Internet maintain a database that maps domain names to the associated IP addresses, a client computer uses a DNS resolver to locate its DNS server, then queries that DNS server to resolve a URL, see Patil par0002.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings and Patil, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson further in view of Jennings further in view of Patil, further in view of Goel, and further in view of Riedel et al. (US20160164825A1) hereinafter Riedel.
As per claim 26.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
          Pearson, Jennings, Patil and Goel do not explicitly disclose wherein at least one of (i) the request message is sent as a DNS query and(ii) the response message is sent as a DNS query.
          Riedel however discloses wherein at least one of (i) the request message is sent as a DNS query and (Riedel, par0038 teaches this embodiment is shown in FIG. 6, where a client 610 sends a DNS query 650 to a network element 630. The network element 630 sends the query (as query 660) to a local DNS server 620, which forwards the query (as query 670) to a remote DNS server 640). 
(ii) the response message is sent as a DNS query. (Riedel, par0046 teaches in the illustrated example, the distribution layer network element 1130 does not know the identity of this application or service. Acting as a recursive DNS server (as this term is defined, for example, by the IETF in RFC 4339), the distribution layer network element 1130 also sends along a reverse query and, if needed, a forward [response] DNS query for the application or service IP address to an upstream network element (a network element 1140 in the core layer 1145, in this example). In this example, the core layer network element 1140 also does not know the IP address of this application or service. Acting as a recursive DNS server for the infrastructure, the core layer network element 1140 sends along a reverse query if necessary, then a forward DNS query for the application or service IP address to the DNS service provided by an internal DNS server 1150).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of (i) the request message is sent as a DNS query and(ii) the response message is sent as a DNS query, as taught by Riedel in the method of Pearson, Jennings, Patil and Goel, so to intelligently and efficiently apply a policy, a given application or service may need to be identified and categorized, such that all applications or services in a particular category will have one or more particular policies applied to them, see Riedel par0003.

As per claim 27.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
          Pearson, Jennings, Patil and Goel do not explicitly disclose wherein entries stored on the DNS server comprise resource records distinguished by a stipulated type.
          Riedel however discloses wherein entries stored on the DNS server comprise resource records (Riedel, par0036 teaches in an embodiment, the metadata 470 is stored at the local DNS server 420 in the form of one or more resource records. From the metadata 470 of the application or service, one or more policies can be determined before client traffic flow begins. The network element 430 the stores the metadata for the access of the application or service, and releases the client 410's cached DNS query 440 (unmodified) for normal DNS resolution).
distinguished by a stipulated type. (Riedel, par0068 teaches In an embodiment, a dedicated RR type may be used instead of the TEXT type. In this case the data carried by the RR type encodes the policy information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein entries stored on the DNS server comprise resource records distinguished by a stipulated type, as taught by Riedel in the method of Pearson, Jennings, Patil and Goel, so to intelligently and efficiently apply a policy, a given application or service may need to be identified and categorized, such that all applications or services in a particular category will have one or more particular policies applied to them, see Riedel par0003.

Claims 28-29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson further in view of Jennings further in view of Patil further in view of Goel, and further in view of Devarapalli et al. (US20050226180A1) hereinafter Devarapalli.

As per claim 28.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
           Pearson does not explicitly discloses wherein at least one further stream subscriber sends, at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for the stream and an indication of the stipulated type.
          Jennings however discloses wherein at least one further stream subscriber sends, at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for the stream and (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
an indication of the stipulated type.  (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one further stream subscriber sends, at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for the stream and an indication of the stipulated type, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings and Patil, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

          Pearson, Jennings, Patil and Goel do not explicitly disclose to the DNS server at least one update message comprising an entry for the DNS server which contains.
          Devarapalli however discloses to the DNS server at least one update message comprising an entry for the DNS server which contains (Devarapalli, par0042 teaches i.e. DNS UPDATE, to be sent to the DNS server 40 as shown by step S36 for updating the entry of the DNS database containing the MN's HoA).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to the DNS server at least one update message comprising an entry for the DNS server which contains, as taught by Devarapalli in the method of Pearson, Jennings, Patil and Goel, so DNS (Domain Name System) stores mappings of an IP address to a logical name, which can be easily remembered, if a host wants to be reachable at a particular IP address, then an entry needs to be present in the DNS, which maps the FQDN to the IP address currently configured on the host, see Devarapalli par0004.

As per claim 29.   Pearson, Jennings, Patil and Goel  disclose the method as claimed in claim 22.
           Pearson does not explicitly discloses at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for the stream and an indication of a stipulated type.
          Jennings however discloses at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for the stream and (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
an indication of a stipulated type.  (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for the stream and an indication of a stipulated type, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings and Patil, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.
          Pearson, Jennings, Patil and Goel do not explicitly disclose wherein a central location sends to the DNS server at least one update message comprising an entry for the DNS server which contains.
          Devarapalli however discloses wherein a central location sends to the DNS server at least one update message comprising an entry for the DNS server which contains (Devarapalli, par0053 teaches the home agent will send a DNS update message to the DNS server 40 for updating the server with the new HoA. That is, in one sense it can be understood that the BU+MO message acts as a signal sent by the MN to the HA for triggering the DNS update process which can be performed over the secure link between the HA and the DNS entry. In this way, the embodiments of the present invention are able to maintain reachability with the MN by its logical name (for example, “darkstar.nokia.com”) irrespective of whether the CoA and HoA changes or where the MN is currently located).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a central location sends to the DNS server at least one update message comprising an entry for the DNS server which contains, as taught by Devarapalli in the method of Pearson, Jennings, Patil and Goel, so DNS (Domain Name System) stores mappings of an IP address to a logical name, which can be easily remembered, if a host wants to be reachable at a particular IP address, then an entry needs to be present in the DNS, which maps the FQDN to the IP address currently configured on the host, see Devarapalli par0004.

As per claim 36.   Pearson, Jennings, Patil, Goel and Devarapalli disclose the method as claimed in claim 28.
          Pearson, Jennings, Patil and Goel do not explicitly disclose wherein the update message is sent to the DNS server in the form of a DNS update.
          Devarapalli however discloses wherein the update message is sent to the DNS server in the form of a DNS update. (Devarapalli, par0058 teaches the received BU+MO message triggers a DNS UPDATE message which is sent to the DNS server).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the update message is sent to the DNS server in the form of a DNS update, as taught by Devarapalli in the method of Pearson, Jennings, Patil and Goel, so DNS (Domain Name System) stores mappings of an IP address to a logical name, which can be easily remembered, if a host wants to be reachable at a particular IP address, then an entry needs to be present in the DNS, which maps the FQDN to the IP address currently configured on the host, see Devarapalli par0004.

Claims 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson further in view of Jennings further in view of Patil further in view of Goel further in view of Devarapalli, and further in view of Venkatasubramanian (US20200014724A1) hereinafter Venkatasubramanian.
As per claim 30.   Pearson, Jennings, Patil, Goel and Devarapalli disclose the method as claimed in claim 28.
           Pearson does not explicitly discloses wherein the entry from the update message comprises not only the TSN stream identifiers of the two types and the indication of the stipulated type but also.
          Jennings however discloses wherein the entry from the update message comprises not only the TSN stream identifiers of the two types and (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
the indication of the stipulated type but also  (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry from the update message comprises not only the TSN stream identifiers of the two types and the indication of the stipulated type but also, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings, Patil, Goel and Devarapalli do not explicitly disclose at least one of (i) a class, a Time-To-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits.
          Venkatasubramanian however discloses at least one of (i) a class, a Time-To-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits. (Venkatasubramanian, par0023 teaches The pseudo resource record 310 may include a name field 312, a type field 314, a class field 316, a TTL field 318, an RDLEN field 320, and an RDATA field 322.  The name field 312, the type field 314, the class field 316, the TTL field 318, and the RDLEN field 320 may correspond to the name field 214, the type field 216, the class field 218, the TTL field 220, and the RDLEN field 222, respectively.  Similar to the RDATA field 224, the RDATA field 322 may include an option-code field 324, an option-length field 326, and an option-data field 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one of (i) a class, a Time-To-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits, as taught by Venkatasubramanian in the method of Pearson, Jennings, Patil, Goel and Devarapalli, so DNS resolve domain names to Internet Protocol (IP) addresses using a DNS resolver, the DNS resolvers may implement DNS-based security policies by resolving domain names to IP addresses based on a classification of the requested domain name, see Venkatasubramanian par0002.

As per claim 31.   Pearson, Jennings, Patil, Goel and Devarapalli disclose the method as claimed in claim 29.
          Pearson does not explicitly discloses wherein the entry from the update message comprises not only the TSN stream identifiers of the two types and the indication of the stipulated type but also.
          Jennings however discloses wherein the entry from the update message comprises not only the TSN stream identifiers of the two types and (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
the indication of the stipulated type but also  (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry from the update message comprises not only the TSN stream identifiers of the two types and the indication of the stipulated type but also, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the 
digital appliance, see Jennings par0005.
          Pearson, Jennings, Patil, Goel and Devarapalli do not explicitly disclose at least one of (i) a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits.
          Venkatasubramanian however discloses at least one of (i) a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits. (Venkatasubramanian, par0023 teaches The pseudo resource record 310 may include a name field 312, a type field 314, a class field 316, a TTL field 318, an RDLEN field 320, and an RDATA field 322.  The name field 312, the type field 314, the class field 316, the TTL field 318, and the RDLEN field 320 may correspond to the name field 214, the type field 216, the class field 218, the TTL field 220, and the RDLEN field 222, respectively.  Similar to the RDATA field 224, the RDATA field 322 may include an option-code field 324, an option-length field 326, and an option-data field 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one of (i) a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits, as taught by Venkatasubramanian in the method of Pearson, Jennings, Patil, Goel and Devarapalli, so DNS resolve domain names to Internet Protocol (IP) addresses using a DNS resolver, the DNS resolvers may implement DNS-based security policies by resolving domain names to IP addresses based on a classification of the requested domain name, see Venkatasubramanian par0002.

As per claim 32.   Pearson, Jennings, Patil, Goel and Devarapalli disclose the method as claimed in claim 28.
          Pearson does not explicitly discloses wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time and.
          Jennings however discloses wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time and (Jennings, par0195-0196 teaches the ESRP 104A of FIG. 8 enables a media owner to encode media to selected formats and bit rates, establish media rules for media data rights, build presentations, establish orders having billing and access rights for the presentations, and make the presentations and their media available on the streaming system 102. The ESRP 104A comprises a media owner manager 802, a source manager 804, a media archive 806, a media rules manager 808, and a distribution controller 810. The media owner manager 802 determines the access control and authorization rights of a media owner. The media owner manager 802 manages the process of building presentations and publishing them with the media rules and the order rules. The media owner manager 802 also stores any changes made by the media owner to any presentation or meta data for the associated media).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time and, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the 
digital appliance, see Jennings par0005.
          Pearson, Jennings, Patil, Goel and Devarapalli do not explicitly is followed by a type, a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area.
          Venkatasubramanian however discloses is followed by a type, a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area. (Venkatasubramanian, par0023 teaches the pseudo resource record 310 may include a name field 312, a type field 314, a class field 316, a TTL field 318, an RDLEN field 320, and an RDATA field 322.  The name field 312, the type field 314, the class field 316, the TTL field 318, and the RDLEN field 320 may correspond to the name field 214, the type field 216, the class field 218, the TTL field 220, and the RDLEN field 222, respectively.  Similar to the RDATA field 224, the RDATA field 322 may include an option-code field 324, an option-length field 326, and an option-data field 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is followed by a type, a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area, as taught by Venkatasubramanian in the method of Pearson, Jennings, Patil, Goel and Devarapalli, so DNS resolve domain names to Internet Protocol (IP) addresses using a DNS resolver, the DNS resolvers may implement DNS-based security policies by resolving domain names to IP addresses based on a classification of the requested domain name, see Venkatasubramanian par0002.

As per claim 33.   Pearson, Jennings, Patil, Goel and Devarapalli disclose the method as claimed in claim 29.
          Pearson does not explicitly discloses wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time.
          Jennings however discloses wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time (Jennings, par0195-0196 teaches the ESRP 104A of FIG. 8 enables a media owner to encode media to selected formats and bit rates, establish media rules for media data rights, build presentations, establish orders having billing and access rights for the presentations, and make the presentations and their media available on the streaming system 102. The ESRP 104A comprises a media owner manager 802, a source manager 804, a media archive 806, a media rules manager 808, and a distribution controller 810. The media owner manager 802 determines the access control and authorization rights of a media owner. The media owner manager 802 manages the process of building presentations and publishing them with the media rules and the order rules. The media owner manager 802 also stores any changes made by the media owner to any presentation or meta data for the associated media).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the 
digital appliance, see Jennings par0005.
          Pearson, Jennings, Patil, Goel and Devarapalli do not explicitly disclose is followed by a type, a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area.
          Venkatasubramanian however discloses is followed by a type, a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area. (Venkatasubramanian, par0023 teaches The pseudo resource record 310 may include a name field 312, a type field 314, a class field 316, a TTL field 318, an RDLEN field 320, and an RDATA field 322.  The name field 312, the type field 314, the class field 316, the TTL field 318, and the RDLEN field 320 may correspond to the name field 214, the type field 216, the class field 218, the TTL field 220, and the RDLEN field 222, respectively.  Similar to the RDATA field 224, the RDATA field 322 may include an option-code field 324, an option-length field 326, and an option-data field 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is followed by a type, a class, a Time-to-Live (TTL) indication and a resource data (RDATA) area, as taught by Venkatasubramanian in the method of Pearson, Jennings, Patil, Goel and Devarapalli, so DNS resolve domain names to Internet Protocol (IP) addresses using a DNS resolver, the DNS resolvers may implement DNS-based security policies by resolving domain names to IP addresses based on a classification of the requested domain name, see Venkatasubramanian par0002.

As per claim 34.   Pearson, Jennings, Patil, Goel, Devarapalli and Venkatasubramanian disclose the method as claimed in claim 31.
          Pearson does not explicitly discloses wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time.
          Jennings however discloses wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time (Jennings, par0195-0196 teaches the ESRP 104A of FIG. 8 enables a media owner to encode media to selected formats and bit rates, establish media rules for media data rights, build presentations, establish orders having billing and access rights for the presentations, and make the presentations and their media available on the streaming system 102. The ESRP 104A comprises a media owner manager 802, a source manager 804, a media archive 806, a media rules manager 808, and a distribution controller 810. The media owner manager 802 determines the access control and authorization rights of a media owner. The media owner manager 802 manages the process of building presentations and publishing them with the media rules and the order rules. The media owner manager 802 also stores any changes made by the media owner to any presentation or meta data for the associated media).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the entry from the update message is configured such that the TSN stream identifier of the first type is at a beginning each time, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings, Patil, Goel and Devarapalli do not explicitly disclose is followed by the type, the class, the TTL indication and the RDATA area.
          Venkatasubramanian however discloses is followed by the type, the class, the TTL indication and the RDATA area. (Venkatasubramanian, par0023 teaches the pseudo resource record 310 may include a name field 312, a type field 314, a class field 316, a TTL field 318, an RDLEN field 320, and an RDATA field 322.  The name field 312, the type field 314, the class field 316, the TTL field 318, and the RDLEN field 320 may correspond to the name field 214, the type field 216, the class field 218, the TTL field 220, and the RDLEN field 222, respectively.  Similar to the RDATA field 224, the RDATA field 322 may include an option-code field 324, an option-length field 326, and an option-data field 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is followed by the type, the class, the TTL indication and the RDATA area, as taught by Venkatasubramanian in the method of Pearson, Jennings, Patil, Goel and Devarapalli, so DNS resolve domain names to Internet Protocol (IP) addresses using a DNS resolver, the DNS resolvers may implement DNS-based security policies by resolving domain names to IP addresses based on a classification of the requested domain name, see Venkatasubramanian par0002.

As per claim 35.   Pearson, Jennings, Patil, Goel and Devarapalli disclose the method as claimed in claim 28.
           Pearson does not explicitly discloses wherein the TSN stream identifier of the second type is indicated, of the entry.
          Jennings however discloses wherein the TSN stream identifier of the second type is indicated, of the entry (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the TSN stream identifier of the second type is indicated, of the entry, as taught by Jennings in the method of Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Pearson, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, as taught by Goel in the method of Pearson, Jennings, Patil and Goel, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.
          Pearson, Jennings, Patil, Goel and Devarapalli do not explicitly disclose at least one of (i) a class, a Time-To-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits, in a resource data (RDATA) area.
          Venkatasubramanian however discloses at least one of (i) a class, a Time-To-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits, in a resource data (RDATA) area. (Venkatasubramanian, par0023 teaches the pseudo resource record 310 may include a name field 312, a type field 314, a class field 316, a TTL field 318, an RDLEN field 320, and an RDATA field 322.  The name field 312, the type field 314, the class field 316, the TTL field 318, and the RDLEN field 320 may correspond to the name field 214, the type field 216, the class field 218, the TTL field 220, and the RDLEN field 222, respectively.  Similar to the RDATA field 224, the RDATA field 322 may include an option-code field 324, an option-length field 326, and an option-data field 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one of (i) a class, a Time-To-Live (TTL) indication and a resource data (RDATA) area having a preferred size of 64 bits, in a resource data (RDATA) area, as taught by Venkatasubramanian in the method of Pearson, Jennings, Patil, Goel and Devarapalli, so DNS resolve domain names to Internet Protocol (IP) addresses using a DNS resolver, the DNS resolvers may implement DNS-based security policies by resolving domain names to IP addresses based on a classification of the requested domain name, see Venkatasubramanian par0002.

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Patil further in view of Pearson further in view of Jennings further in view of Goel.
As per claim 40. A Domain Name System (DNS) server for providing, comprising: a processor; and memory; (Patil, par0023 teaches The Domain Name Service (‘DNS’) facilitates communication of information between connected devices. This facilitation is accomplished through various operations, such as a client querying a DNS server, a DNS server replying to a query, a DNS server forwarding the query, dynamically updating DNS information on a DNS server [processor; memory], and so on. These operations are carried out by sending messages between devices that exchange information about names and objects on the Internet.).
          Patil does not explicitly discloses TSN stream identifier.
          Pearson however discloses TSN stream identifier (Pearson, pg16 par4-5 teaches when a Listener attribute is registered on a port, the other bridge port participants are checked for a Talker registration with a matching Stream ID [TSN stream identifier]. If a participant is found with a Talker registration that has a matching Stream ID, then propagation to that participant will occur).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of TSN stream identifier, as taught by Pearson in the DNS server of Patil, so Stream Reservation Protocol is an amendment to the IEEE 802.1Q standard that provides end-to-end management of resource reservations for data streams requiring guaranteed Quality of Service in Local Area Networks, see Pearson pg2 par 1.
          Patil and Pearson do not explicitly disclose a TSN stream identifier file, wherein the TSN stream identifier file comprises entries that, each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to the respective stream and the indication of a stipulated type that is used exclusively for these types of entries.
          Jennings however discloses a TSN stream identifier file, wherein the TSN stream identifier file comprises entries that (Jennings, par0052 teaches the play list may include the requested media, such as one or more media clips, and additional media, such as one or more advertisements, either as media clips, banner advertisements, or other types of advertisements. The play list is formatted as the output of the presentation publication process and is formatted for the language/format of the viewer 116 or 118 media file).
each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to the respective stream and (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
the indication of a stipulated type that is used exclusively for these types of entries (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a TSN stream identifier file, wherein the TSN stream identifier file comprises entries that each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to the respective stream and the indication of a stipulated type that is used exclusively for these types of entries, as taught by Jennings in the DNS server of Patil and Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Patil, Pearson and Jennings do not explicitly disclose comprising a multicast media access control (MAC) address, the MAC address associated with.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
the MAC address associated with  (Goel, par0237 teaches source mapping identifier 2125 may identify a first mapping between the first source MAC address and an identifier of the first cellular node or a second cellular node corresponding to the first port, map the received broadcast, multicast, or unknown unicast Ethernet frame to a set of unicast frames for a set of UEs, map the received broadcast, multicast, or unknown unicast Ethernet frame to a cellular broadcast channel, and identify a second source MAC address for the second Ethernet frame).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, the MAC address associated with, as taught by Goel in the method of Patil, Pearson and Jennings, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

As per claim 41. A device comprising: a processor; and memory; wherein the device is configured to: send a request message to, and the request message comprising (Patil, par0023 teaches The Domain Name Service (‘DNS’) facilitates communication of information between connected devices. This facilitation is accomplished through various operations, such as a client querying a DNS server [device], a DNS server replying to a query, a DNS server forwarding the query, dynamically updating DNS information on a DNS server [processor; memory], and so on. These operations are carried out by sending messages between devices that exchange information about names and objects on the Internet.).
a Domain Name System (DNS) server upon which entries are deposited which (Patil, par0025 teaches the DNS request message 108 comprises a request to access the DNS database [entries are deposited in database] at a DNS server. DNS request message 108 may be in any form as will occur to those of skill in the art to carry out domain name system functionality. The request may be a query request, so that the DNS request message is a DNS query message. Alternatively, the request may be an update request, so that the DNS request message is a DNS update message).
receive from the DNS server, a response message which contains (Patil, 0030 teaches the DNS server 110 includes the contents of the ID field 212 in the ID field 212 of the response message  [receiving from the DNS server, a response message] 112. so it can be used by the client 106 to match the query to the corresponding reply. ID field 212 contains user specific information 109).
          Patil does not explicitly discloses TSN stream identifier, utilize the received TSN stream identifier of the second type to connect to an associated stream.
          Pearson however discloses TSN stream identifier utilize the received TSN stream identifier of the second type to connect to an associated stream (Pearson, pg16 par4-5 teaches when a Listener attribute is registered on a port, the other bridge port participants are checked for a Talker registration with a matching Stream ID [TSN stream identifier]. If a participant is found with a Talker registration that has a matching Stream ID, then propagation [to connect to an associated stream] to that participant will occur).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of TSN stream identifier, utilize the received TSN stream identifier of the second type to connect to an associated stream, as taught by Pearson in the device of Patil, so Stream Reservation Protocol is an amendment to the IEEE 802.1Q standard that provides end-to-end management of resource reservations for data streams requiring guaranteed Quality of Service in Local Area Networks, see Pearson pg2 par 1.
          Patil and Pearson do not explicitly disclose each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to the respective stream and the indication of a stipulated type which is utilized exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the device, and the stipulated type; a TSN stream identifier of the second type associated with the stream.
          Jennings however discloses each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to the respective stream, a TSN stream identifier of the second type associated with the stream; (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
and the indication of a stipulated type which is utilized exclusively for these types of entries, (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
at least one TSN stream identifier of the first type, which is known to the device, and the stipulated type; (Jennings, par0177 teaches the reservation manager 604 assigns a unique reservation identification, such as a number, for each requested [request message] media or requested presentation and publishes to the viewer [which is known to the at least one stream subscriber, and the stipulated type] the reservation. In one embodiment, the reservation comprises a play list that contains URLs each having the reservation identification. In this example, the URL also identifies [one TSN stream identifier] a selected NRP. This reservation number serves to tie together the individual viewing experience to the actual media player involved, the stream caster and its associated events, and the customized presentation for the viewer. The reservation manager 604 tracks historical and current reservations that viewers have placed via the reservation server 114 or other portals).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to the respective stream and the indication of a stipulated type which is utilized exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the device, and the stipulated type; a TSN stream identifier of the second type associated with the stream, as taught by Jennings in the device of Patil and Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Patil, Pearson and Jennings do not explicitly disclose comprising a multicast media access control (MAC) address, the MAC address associated with.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
the MAC address associated with  (Goel, par0237 teaches source mapping identifier 2125 may identify a first mapping between the first source MAC address and an identifier of the first cellular node or a second cellular node corresponding to the first port, map the received broadcast, multicast, or unknown unicast Ethernet frame to a set of unicast frames for a set of UEs, map the received broadcast, multicast, or unknown unicast Ethernet frame to a cellular broadcast channel, and identify a second source MAC address for the second Ethernet frame).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, the MAC address associated with, as taught by Goel in the method of Patil, Pearson and Jennings, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

As per claim 42.   Patil, Pearson, Jennings and Goel disclose the device as claimed in claim 41.
          Patil does not explicitly discloses a stream name utilized by the device to identify the stream, a stream ID utilized by, a Time-Sensitive Networking (TSN) network.
          Pearson however discloses a stream name (Pearson, pg11 par7 teaches StreamID Eight octets uniquely identifying the stream [stream name]. It may be subdivided into a 48-bit MAC address associated with the Talker and a 16-bit unique ID used to differentiate different streams sourced by the sameTalker).
utilized by the device to identify the stream, a stream ID utilized by (Pearson, pg16 par4-5 teaches when a Listener attribute is registered on a port, the other bridge port participants are checked for a Talker registration with a matching Stream ID [TSN stream identifier]. If a participant is found with a Talker registration that has a matching Stream ID, then propagation [to connect to an associated stream] to that participant will occur).
a Time-Sensitive Networking (TSN) network (Pearson, pg2 par4 teaches for implementing AVB/TSN systems)
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of TSN stream identifier, utilize the received TSN stream identifier of the second type to connect to an associated stream, as taught by Pearson in the device of Patil, so Stream Reservation Protocol is an amendment to the IEEE 802.1Q standard that provides end-to-end management of resource reservations for data streams requiring guaranteed Quality of Service in Local Area Networks, see Pearson pg2 par 1.
          Patil and Pearson do not explicitly disclose wherein at least one of (i) the TSN stream identifier of the first type comprises and (ii) the TSN stream identifier of the second type comprises, to identify the stream.
          Jennings however discloses wherein at least one of (i) the TSN stream identifier of the first type comprises and (ii) the TSN stream identifier of the second type comprises, to identify the stream (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein at least one of (i) the TSN stream identifier of the first type comprises and (ii) the TSN stream identifier of the second type comprises, to identify the stream, as taught by Jennings in the device of Patil and Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Patil, Pearson and Jennings do not explicitly disclose comprising a multicast media access control (MAC) address, the MAC address associated with.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
the MAC address associated with  (Goel, par0237 teaches source mapping identifier 2125 may identify a first mapping between the first source MAC address and an identifier of the first cellular node or a second cellular node corresponding to the first port, map the received broadcast, multicast, or unknown unicast Ethernet frame to a set of unicast frames for a set of UEs, map the received broadcast, multicast, or unknown unicast Ethernet frame to a cellular broadcast channel, and identify a second source MAC address for the second Ethernet frame).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, the MAC address associated with, as taught by Goel in the method of Patil, Pearson and Jennings, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Patil further in view of Pearson further in view of Jennings further in view of Goel, and further in view of Riedel.
As per claim 43.   Patil, Pearson, Jennings and Goel disclose the device as claimed in claim 41.
          Patil, Pearson, Jennings and Goel do not explicitly disclose wherein the device is further configured to at least one of (i) send the request message as a DNS query and (ii) receive a response message as a DNS query.
          Riedel however discloses wherein the device is further configured to at least one of (i) send the request message as a DNS query and (Riedel, par0038 teaches this embodiment is shown in FIG. 6, where a client 610 sends a DNS query 650 to a network element 630. The network element 630 sends the query (as query 660) to a local DNS server 620, which forwards the query (as query 670) to a remote DNS server 640). 
(ii) receive a response message as a DNS query. (Riedel, par0046 teaches in the illustrated example, the distribution layer network element 1130 does not know the identity of this application or service. Acting as a recursive DNS server (as this term is defined, for example, by the IETF in RFC 4339), the distribution layer network element 1130 also sends along a reverse query and, if needed, a forward [response] DNS query for the application or service IP address to an upstream network element (a network element 1140 in the core layer 1145, in this example). In this example, the core layer network element 1140 also does not know the IP address of this application or service. Acting as a recursive DNS server for the infrastructure, the core layer network element 1140 sends along a reverse query if necessary, then a forward DNS query for the application or service IP address to the DNS service provided by an internal DNS server 1150).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the device is further configured to at least one of (i) send the request message as a DNS query and (ii) receive a response message as a DNS query, as taught by Riedel in the device of Patil, Pearson, Jennings and Goel, so to intelligently and efficiently apply a policy, a given application or service may need to be identified and categorized, such that all applications or services in a particular category will have one or more particular policies applied to them, see Riedel par0003.

As per claim 44.   Patil, Pearson, Jennings and Goel disclose the device as claimed in claim 42.
          Patil, Pearson, Jennings and Goel do not explicitly disclose wherein the device is further configured to at least one of (i) send the request message as a DNS query and (ii) receive a response message as a DNS query.
          Riedel however discloses wherein the device is further configured to at least one of (i) send the request message as a DNS query and (Riedel, par0038 teaches this embodiment is shown in FIG. 6, where a client 610 sends a DNS query 650 to a network element 630. The network element 630 sends the query (as query 660) to a local DNS server 620, which forwards the query (as query 670) to a remote DNS server 640). 
(ii) receive a response message as a DNS query (Riedel, par0046 teaches in the illustrated example, the distribution layer network element 1130 does not know the identity of this application or service. Acting as a recursive DNS server (as this term is defined, for example, by the IETF in RFC 4339), the distribution layer network element 1130 also sends along a reverse query and, if needed, a forward [response] DNS query for the application or service IP address to an upstream network element (a network element 1140 in the core layer 1145, in this example). In this example, the core layer network element 1140 also does not know the IP address of this application or service. Acting as a recursive DNS server for the infrastructure, the core layer network element 1140 sends along a reverse query if necessary, then a forward DNS query for the application or service IP address to the DNS service provided by an internal DNS server 1150).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the device is further configured to at least one of (i) send the request message as a DNS query and (ii) receive a response message as a DNS query, as taught by Riedel in the device of Patil, Pearson, Jennings and Goel, so to intelligently and efficiently apply a policy, a given application or service may need to be identified and categorized, such that all applications or services in a particular category will have one or more particular policies applied to them, see Riedel par0003.

Claim 45 are is under 35 U.S.C. 103 as being unpatentable over Patil further in view of Pearson further in view of Jennings further in view of Goel, and further in view of Devarapalli.
As per claim 45.   Patil, Pearson, Jennings and Goel disclose the device as claimed in claim 41.
          Patil and Pearson do not explicitly disclose at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for a stream and an indication of the stipulated type.
          Jennings however discloses at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for a stream (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
an indication of the stipulated type (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one TSN stream identifier of the first type and at least one TSN stream identifier of the second type for a stream and an indication of the stipulated type, as taught by Jennings in the device of Patil and Pearson, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Patil, Pearson, Jennings and Goel do not explicitly disclose wherein the device is further configured to send to the DNS server update messages which include an entry for the DNS server that contains.
          Devarapalli however discloses wherein the device is further configured to send to the DNS server update messages (Devarapalli, par0058 teaches triggers a DNS UPDATE message which is sent to the DNS server and which contains the new machine-readable identifier (IP address) which is regarded).
which include an entry for the DNS server that contains (Devarapalli, par0042 teaches i.e. DNS UPDATE, to be sent to the DNS server 40 as shown by step S36 for updating the entry of the DNS database).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the device is further configured to send to the DNS server update messages which include an entry for the DNS server that contains, as taught by Devarapalli in the device Patil, Pearson, Jennings and Goel, so DNS (Domain Name System) stores mappings of an IP address to a logical name, which can be easily remembered, if a host wants to be reachable at a particular IP address, then an entry needs to be present in the DNS, which maps the FQDN to the IP address currently configured on the host, see Devarapalli par0004.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US20200059829A1) hereinafter Joseph further in view of Jennings further in view of Patil, and further in view of Goel.
.As per claim 47. A non-transitory computer-readable medium encoded with program instructions which, when executed by a processor on, to establish a stream in a Time-Sensitive Networking (TSN) network, the program instructions comprising:  (Joseph, par0008 teaches a non-transitory computer-readable medium storing code for wireless communication at a first node of a RAN is described. The code may include instructions executable by a processor to receive a request for establishing a data flow with a UE, where the UE provides communication with one or more TSN endpoints via the first node of the RAN, receive timing information for the data flow via one or more system messages associated with the data flow, and establish the data flow [stream] based on the timing information).
at least one computer, (Joseph, par0050 teaches a UE 115 may also be a personal electronic device such as a cellular phone, a personal digital assistant (PDA), a tablet computer, a laptop computer, or a personal computer).
prompt the (Joseph, par0051 teaches present [prompt] the information to humans interacting with the program or application).
program code (Joseph, par0118 teaches the code 935 may include instructions to implement one or more aspects of the present disclosure, including instructions to support wireless communications. The code 935 may be stored in a non-transitory computer-readable medium such as system memory or other type of memory. In some cases, the code 935 may not be directly executable by the processor 940 but may cause a computer (e.g., when compiled and executed) to perform functions described herein).
for sending, (Joseph, par0050 teaches the AF 405 (e.g., a TSN adaptation function) may transmit [sending] a first system message 430 to PCF 410).
program code for receiving from, program code for utilizing the received (Joseph, par0022 teaches the establishing the data flow may include operations, features, means, or instructions [program code] for receiving a handover message from a second node in the RAN that the data flow may be to be handed over from the second node to the first node; or receiving a handover message from a network function associated with the RAN that an aspect related to the data flow may be to be handed over from the network function to a different network function).
by at least one stream subscriber seeking to at least one of (i) send data via the stream to at least one further stream subscriber and (ii) receive data via the stream from at least one further stream subscriber, (Joseph, par0050 teaches the communications manager 910 may receive a request for establishing [by at least one stream subscriber seeking to at least one of (i) send data via the stream] a data flow with a UE, where the UE provides communication with one or more TSN endpoints via [to at least one further stream subscriber] the first node of the RAN, establish the data flow based on the timing information, and receive timing information for the data flow via one or more system messages associated with the data flow).
          Joseph does not explicitly discloses each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to a respective stream and an indication of a stipulated type which is used exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type; by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; TSN stream identifier by at least one stream subscriber to, the stream.
          Jennings however discloses each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to a respective stream, by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; TSN stream identifier by at least one stream subscriber to, the stream (Jennings, par0127, 0130, 0132 and 0135. Par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified [first and second TSN stream identifier] by a URL, and the reservation identification is a reservation number attached to the URL. Par0130 teaches the MMS 110 streams the media for the first media clip identified [TSN stream identifier of a first type] on the play list to the viewer 118. Par0132 teaches the viewer 118 determines that there is a second media clip of a different media server type [second type, which is different than said TSN stream identifier of the first type] on the play list for the presentation. Par0135 teaches the viewer 118 initiates a session with the second MMS at the identified IP address. The second MMS streams the second media clip in the play list for the presentation to the viewer 118).
an indication of a stipulated type which is used exclusively for these types of entries (Jennings, par0127 teaches the reservation includes a play list that has two media clips in addition to the reservation identification and the NRP identification. In this example, the media clips are identified by a URL, and the reservation identification is a reservation number attached to the URL. Also, the NRP identification is this example is a host name for the NRP 108).
the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type; (Jennings, par0177 teaches the reservation manager 604 assigns a unique reservation identification, such as a number, for each requested [request message] media or requested presentation and publishes to the viewer [which is known to the at least one stream subscriber, and the stipulated type] the reservation. In one embodiment, the reservation comprises a play list that contains URLs each having the reservation identification. In this example, the URL also identifies [one TSN stream identifier] a selected NRP. This reservation number serves to tie together the individual viewing experience to the actual media player involved, the stream caster and its associated events, and the customized presentation for the viewer. The reservation manager 604 tracks historical and current reservations that viewers have placed via the reservation server 114 or other portals).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of each comprise a TSN stream identifier of a first type assigned to a stream and a TSN stream identifier of a second type, which is different than said TSN stream identifier of the first type, assigned to a respective stream and an indication of a stipulated type which is used exclusively for these types of entries, and the request message comprising at least one TSN stream identifier of the first type, which is known to the at least one stream subscriber, and the stipulated type; by the at least one stream subscriber, a TSN stream identifier of the second type associated with the stream; TSN stream identifier by at least one stream subscriber to, the stream, as taught by Jennings in the non-transitory computer-readable medium of Joseph, so real time media streaming permits a consumer to view video and/or hear the audio shortly after it is requested instead of waiting for a delayed download of the complete media and a subsequent playing of the media by the digital appliance, see Jennings par0005.
          Joseph and Jennings do not explicitly disclose a request message to a Domain Name System (DNS) server, upon which entries are deposited which, the DNS server, register on, a response message which contains.
          Patil however discloses a request message to a Domain Name System (DNS) server, upon which entries are deposited which,  (Patil, par0025 teaches the DNS request message 108 comprises a request to access the DNS database [entries are deposited in database] at a DNS server. DNS request message 108 may be in any form as will occur to those of skill in the art to carry out domain name system functionality. The request may be a query request, so that the DNS request message is a DNS query message. Alternatively, the request may be an update request, so that the DNS request message is a DNS update message).
the DNS server, register on, a response message which contains (Patil, 0030 teaches the DNS server 110 includes the contents of the ID field 212 in the ID field 212 of the response message  112. so it can be used by the client 106 to match the query to the corresponding reply. ID field 212 contains user specific information 109).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a request message to a Domain Name System (DNS) server, upon which entries are deposited which, the DNS server, register on, a response message which contains, as taught by Patil in the method of Joseph and Jennings, so DNS servers distributed over the Internet maintain a database that maps domain names to the associated IP addresses, a client computer uses a DNS resolver to locate its DNS server, then queries that DNS server to resolve a URL, see Patil par0002.
          Joseph, Jennings and Patil do not explicitly disclose comprising a multicast media access control (MAC) address, the MAC address associated with.
          Goel however discloses comprising a multicast media access control (MAC) address,  (Goel, par0125 teaches the an incoming Ethernet frame may be transmitted to two or more cellular network ports when the MAC address corresponds to a multicast MAC address. In some examples, the forwarding database may identify two or more cellular network ports in the entry corresponding to the multicast MAC address. In some other examples, the entry for the multicast address may be linked to two or more other MAC addresses in the forwarding database).
the MAC address associated with  (Goel, par0237 teaches source mapping identifier 2125 may identify a first mapping between the first source MAC address and an identifier of the first cellular node or a second cellular node corresponding to the first port, map the received broadcast, multicast, or unknown unicast Ethernet frame to a set of unicast frames for a set of UEs, map the received broadcast, multicast, or unknown unicast Ethernet frame to a cellular broadcast channel, and identify a second source MAC address for the second Ethernet frame).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to comprising a multicast media access control (MAC) address, the MAC address associated with, as taught by Goel in the method of Joseph, Jennings and Patil, so Time Sensitive Networking (TSN) rely on Ethernet networks due to their high performance requirements such as low latency, high reliability, high redundancy, and high determinism, that perform Ethernet routing at a data link layer, see Goel par0004.


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Bush et al. (US20190245792A1) – Related art in the area of a system that includes a scheduling device of a data distribution service (DDS) that determines bandwidth for communication of time sensitive communications between devices using the DDS in a time sensitive network (TSN).
• Schupak et al. (US20190182554A1) – Related art in the area of broadcasters' digital content that includes video-based commentary regarding live sporting events, and studio-quality graphics and animations (including animated synchronized scorebugs) are provided on mobile client devices in tandem with the broadcasters' video-based commentary and social networking functionality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442              

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442